Citation Nr: 1439732	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  12-34 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen a claim for basic eligibility for Department of Veterans Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD

Jennifer Chapman


INTRODUCTION

The Veteran had active service from February 1961 to January 1964.  The appellant is claiming VA benefits as the child of the Veteran.  This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 decisional letter from the VA Pension Management Center in Milwaukee, Wisconsin.  
The appellant, who is currently incarcerated, has submitted several requests to testify at a Board hearing.  In April 2014, he was advised that the Board does not generally hold hearings by telephone and cannot accommodate a videoconference hearing from a non-VA facility.  The letter indicated that if the appellant is incarcerated and will not be released in the near future, the Board would take no further action on his hearing request.  In May 2014, the Veteran indicated that he should be released soon and requested a regional office or central office hearing.  Consequently, in June 2014, the Board remanded this matter to schedule the appellant for a hearing before a Decision Review Officer.  The Arkansas Department of Corrections then advised that the appellant was incarcerated on a life sentence.  Accordingly, the Board finds that further efforts to schedule the appellant for a hearing would be futile and the Board will proceed to consider the appellant's claim.


FINDINGS OF FACT

1.  The Veteran did not timely appeal an April 2007 Board decision which denied entitlement to basic eligibility for VA death benefits.

2.  Evidence received since the April 2007 decisional letter does not tend to show that the Veteran meets the basic eligibility requirements for VA death benefits; does not relate to an unestablished fact necessary to substantiate the claim; and does not raise a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  The April 2007 Board decision denying entitlement to basic eligibility for VA death benefits is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013).

2.  New and material evidence has not been received, and the claim for basic eligibility for VA death benefits may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107;     38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

The Board notes that there are some claims to which VCAA does not apply. Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has been held not to apply to claims that turned on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  The Court has held that the provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on interpretation of the law, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The Court has also held that compliance with the VCAA is not required if additional evidence could not possibly change the outcome of the case.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).
In this case, the RO determined that the appellant's claim presented a legal question solely of eligibility and did not issue a VCAA letter, as no development was indicated.  See generally Smith, 14 Vet. App. at 231-32; Dela Cruz, 15 Vet. App. at 149.  The Board finds this to have been a proper determination under the circumstances of this case.  The Board finds that the evidence is dispositive of the claim and there is no point in remanding for additional notice or development.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  As such, no further action is required pursuant to the VCAA.
Legal Criteria and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105 (West 2002).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the Court concluded that a determination as to whether evidence is new is separate from a determination as to whether the evidence is material.  If the Board determines that the evidence is not new, then it is not necessary to continue the analysis to determine whether it is material.  Id. at 327.

An April 2007 Board decision denied the appellant entitlement to basic eligibility for VA death benefits.  He was notified of, and did not timely file a notice of disagreement with, that decision (or submit additional evidence within a year following).  It became final based on the evidence of record at the time of the decision.  38 U.S.C.A. § 7105.  

The appellant sought to reopen his claim in December 2009.  Evidence received since the April 2007 Board decision includes additional statements from the appellant indicating that his father served in Vietnam and was exposed to Agent Orange and as such, he and his sister are entitled to Agent Orange money/benefits.  The appellant also stated that his mother did not receive child support from his father.  Further, the appellant alleged that there was clear and unmistakable error in the prior Board decision, claiming that at age 12, he was taken to the child custody center and found to be hyperactive and put on medication for his "mental health condition."  The appellant states that this medication caused him to be disabled.  [The Board notes that there is no competent evidence in the record to corroborate this allegation.]  

The Board finds that this evidence, while new, is not material because it does not show that the appellant is under 18 years of age (he was born on August 23, 1961) or that, prior to age 18, he was found to be permanently incapable of self-support.  See 38 C.F.R. §§  3.57, 3.315(a), 3.356.  Additionally, the appellant has not presented, or identified for VA to secure, any competent evidence showing or suggesting otherwise.  

Accordingly, for the reasons above, and even considering the "low threshold" standard outlined by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that new and material evidence has not been received, and the claim of entitlement to basic eligibility for VA death benefits may not be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

The appeal to reopen a claim of entitlement to basic eligibility for VA death benefits is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


